Citation Nr: 1420496	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-00 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating for diabetes mellitus, type II, in excess of 20 percent.

2.  Entitlement to an initial rating for ischemic heart disease/coronary artery disease, status post myocardial infarction, in excess of 30 percent; and whether reduction of the disability rating for coronary artery disease from 30 percent to 10 percent, effective March 9, 2012, was proper.

3.  Entitlement to an initial rating in excess of 30 percent, an increased rating in excess of 50 percent from May 16, 2011, and increased rating in excess of 70 percent from March 8, 2012 for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2010, November 2010, November 2010, and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

The May 2010 rating decision granted service connection for PTSD with an initial evaluation of 30 percent, effective December 22, 2009.  A November 2010 rating decision granted service connection for diabetes mellitus, type II, with initial evaluation of 20 percent, effective July 6, 2010, and denied entitlement to Individual Unemployability.  A separate November 2010 rating decision granted service connection for ischemic heart disease (IHD)/coronary heart disease (CAD), status post myocardial infarction, with what was later established by a April 2012 Statement of the Case (SOC) as a 30 percent initial rating.  The April 2012 rating decision granted a rating of 50 percent effective May 16, 2011, and 70 percent effective March 8, 2012, for PTSD.  It also reduced the Veteran's evaluation for CAD to 10 percent, effective March 9, 2012.

Appropriate notices of disagreement were filed by the Veteran and appropriate Statement of the Cases and Supplemental Statement of the Cases where then submitted by VA.  A May 2012 Form 9, Substantive Appeal, perfected the Veteran's appeal for all the listed issues.

The Veteran originally requested a Travel Board hearing, however, later waived his right to a hearing in a June 2012 letter from his representative and failed to attend his scheduled hearing without explanation or any request to reschedule.  As a result, the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The issues of entitlement to an evaluation in excess of 70 percent for PTSD from November 4, 2011 and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type II does not require insulin or the regulation of activities, and has not resulted in episodes of ketoacidosis or hypoglycemic reactions requiring one or more hospitalizations per year, or twice a month visits to a diabetic care provider, or complications.

2.  Prior to March 9, 2012, the Veteran's CAD manifested as: with a workload of greater than 5 METS but not greater than 7 METS, resulting in dyspnea, fatigue, angina, dizziness, or syncope.  It did not lead to more than one episode of acute congestive heart failure in the past year; or with a workload of greater than 3 METS but not greater than 5 METS result in dyspnea, fatigue, angina, dizziness, or syncope; or cause left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

3.  From March 9, 2012, the Veteran's CAD manifested as: with a workload of greater than 7 METS but not greater than 10 METS, resulting in dyspnea, fatigue, angina, dizziness, or syncope; or required continues medication.  It did not manifest as: with a workload of greater than 5 METS but not greater than 7 METS, resulting in dyspnea, fatigue, angina, dizziness, or syncope; or as evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

4.  Prior to May 16, 2011, the Veteran's PTSD was manifested by symptoms consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment with reduced reliability and productivity is not shown during this period.

5.  For the period May 16, 2011 to November 3, 2011, the Veteran's PTSD was manifested by symptoms consistent with occupational and social impairment with reduced reliability and productivity; occupational and social impairment, with deficiencies in most areas is not shown during this period.

9.  For the period from November 4, 2011, the Veteran's PTSD was manifested by symptoms consistent with occupational and social impairment, with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2013).

2.  The criteria for a disability evaluation in excess of 30 percent for CAD prior to March 9, 2012, have not been met.  The criteria for a disability evaluation in excess of 10 percent for CAD from March 9, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7005 (2013).

3.  The criteria for an initial disability rating in excess of 30 percent for PTSD, prior to May 16, 2011, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).

4.  The criteria for an increased disability rating in excess of 50 percent for PTSD, for the period from May 16, 2011 to November 3, 2011, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).

5.  The criteria for a 70 percent disability rating for the Veteran's PTSD have been met from November 4, 2011 to March 7, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In letters dated December 2009, January 2010, February 2010, June 2010, July 2010, August 2010, August 2010, March 2011, and February 2012, VA has provided the Veteran with notice of the information and evidence needed to substantiate his claim for an increased disability rating for all service-connected disabilities currently on appeal.  Consistent with Dingess, these letters included notice of the process in which VA assigns disability evaluations and effective dates.  In addition, they provided information on the evidence needed to make a decision, consistent with the finding in Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).  

The Board must also consider whether the Veteran was denied due process in the April 2012 rating decision that decreased the disability rating for his CAD from 30 percent to 10 percent.  As a general rule, VA must abide by specific procedural protections that apply when a Veteran's rating is reduced.  38 C.F.R. § 3.105(e) (2013).  More specifically, before implementing a rating reduction, the agency of original jurisdiction (AOJ) must issue a rating decision proposing the reduction and setting forth all material facts and reasons, notify the beneficiary of the contemplated action, furnish detailed reasons for the action, and allow 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  These procedures do not apply, however, when the reduction in the disability rating does not result in a reduction or discontinuance of total payments to the Veteran.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

The rating action that implemented the rating reduction did not change the Veteran's overall disability rating, which remained at 80 percent.  In other words, the Veteran now receives the same 80 percent combined evaluation that he relied on before the reduction.  The special procedural requirements normally associated with rating reductions are therefore not applicable.  See VAOPGCPREC 71-91 (Nov. 7, 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed.Cir.2007) (holding that provisions of § 3.105(e) do not apply when there is no change in the overall disability rating).

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, and VA treatment records have been obtained and associated with the record.  VA attempted to obtain social security records, however, received a September 2010 response indicating that no medical records for the Veteran existed.

Multiple VA examinations were provided for the Veteran's service-connected disabilities.  The record does not suggest and the Veteran has not alleged that these examinations were inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, evidence received since the most recent examinations do not indicate that the Veteran's condition has changed such as to warrant the scheduling of a new VA examination to reassess the symptoms and severity of his disabilities.  Hence, these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


II.  Laws and Regulations Generally Applicable to Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.


III.  Increased Rating for Diabetes Mellitus, Type II

The Veteran's diabetes mellitus, type II, is currently rated at 20 percent effective July 6, 2010.  The Veteran essentially contends that his current symptoms warrant a higher rating.

Pursuant to Diagnostic Code (DC) 7913, diabetes mellitus is evaluated as follows: 20 percent is assigned when requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet; 40 percent is assigned when requiring insulin, restricted diet, and regulation of activities; 60 percent is assigned when requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and 100 percent is assigned when requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength, or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.

The rating criteria for diabetes are successive and consideration of 38 C.F.R. § 4.7  is not required.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007). "Successive" rating criteria means the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).

Note (1) of DC 7913 directs VA to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.  

An August 2010 VA examiner noted that the Veteran was on a restricted diet and was taking an oral hypoglycemic agent, metformin.  There were no restrictions on the Veteran's daily activities.  The Veteran denied visual, neurologic, bladder, bowel, or erectile complications or dysfunctions.  It was noted that Veteran has hypertension, however, the examiner concluded that the Veteran's hypertension is less likely than not related to his diabetes.

The Veteran's March 2012 VA examiner noted that the Veteran is prescribed an oral hypoglycemic.  The Veteran was not prescribed insulin, did not require regulation of activities, did not have episodes of ketoacidosis or hypoglycemic episodes more than twice a month, and did not require hospitalization for any such episodes.  In addition, the Veteran has not experienced any unintentional weight loss or other complications or conditions as a result of his diabetes.

After reviewing the Veteran's two VA examinations and VA treatment records, the preponderance of the evidence supports a finding that the Veteran's diabetes mellitus, type II, currently requires an oral hypoglycemic agent and a restricted diet.  The evidence does not support a finding that any additional treatment is required or that any additional symptoms exist that would warrant a higher disability rating.  The use of a hypoglycemic in addition to a restricted diet meets the criteria for a 20 percent evaluation, but no higher.  The evidence does not support a finding that the Veteran's diabetes requires insulin or the regulation of activities, and has not resulted in episodes of ketoacidosis or hypoglycemic reactions requiring one or more hospitalizations per year or twice a month visits to a diabetic care provider, plus complications.  As a result, a higher rating is not warranted.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and the assigned evaluation is therefore adequate and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The manifestations of the Veteran's diabetes are not in excess of those contemplated by the schedular criteria and there is no indication of symptoms or manifestations that place this disability outside of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not warranted.

IV.  Initial Rating and Subsequent Reduction for Coronary Artery Disease

The Veteran's CAD is rated at 30 percent prior to March 9, 2012; and at 10 percent from March 9, 2012 pursuant to 38 C.F.R. § 4.104 , DC 7005.  The Veteran claims the current ratings do not accurately reflect his condition during those time periods.

DC 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.  A 10 percent rating is assigned when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required.  A 30 percent rating is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned when resulting in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned when resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104 , DC 7005 (2013).

A Note to DC 7005 provides that if non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms.  38 C.F.R. § 4.104 . 

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shovelling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2. 

Prior to March 9, 2012

A May 7, 2010 VA PTSD examination noted VA treatment for a 2008 heart attack and subsequent coronary artery disease.  As a result of this notation, an effective date of May 7, 2010 was assigned.  

The Veteran's August 2010 VA examiner found an ejection fraction of 62%.  In the original opinion, the examiner noted that the Veteran's exercise level was limited to 2 to 3 METS as the result of joint disease.  In a September 2010 addendum opinion, the examiner opined that were it not for the Veteran's orthopedic limitations, "his MET level would be in the 7 to 10 range."  The examiner found that "no cardiac limitation has been documented [and] his chest pain is not exercise limiting" and that test results had ruled out significant myocardial ischemia.  The Veteran was on medication for his heart condition.

A 30 percent rating was assigned by the RO pursuant to the August 2010 examiner's estimation of a MET level between 7 to 10.  The 30 percent criteria include a workload of greater than 5 METs but not greater than 7 METs.

When the findings of the August 2010 VA examination are considered in accordance with VA treatment records, the evidence does not support a finding that an evaluation prior to March 9, 2012 in excess of 30 percent is warranted.  It appears that, given the terminology used, the August 2010 VA examiner may have mistakenly phrased his opinion, and meant to say "greater than 7 METs" as contemplated by the criteria, rather than METs in the "7 to 10" range.  Nevertheless, 7 METS is contemplated by the 30 percent rating assigned, and the examination report in no way support a finding of 30 percent, but no higher, for this period.

The Board has considered whether this matter should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) for this period.  As previously discussed, such consideration is in accordance with the decision in  Thun v. Peake.

In the case at hand, the record reflects that the manifestations of the Veteran's CAD during this period are not in excess of those contemplated by the schedular criteria and there is no indication that the average industrial impairment from the disability would be in excess of those contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not warranted.

From March 9, 2012

The Veteran's March 9, 2012 VA heart examination revealed angina at a METs level of greater than 7 but less than 10.  In addition, no evidence of cardiac hypertrophy or dilatation was found.  An ejection fraction of 55% from April 2008 was noted.  The examiner determined that a new left ventricular ejection fraction test was not necessary as available medical information sufficiently reflected the severity of the Veteran's condition.  The Veteran was on medication for his heart condition.

When viewed in light of the other evidence of record for this time frame, the Board finds that the RO appropriately reduced the Veteran's evaluation for CAD.  The findings from the March 9, 2012 VA heart examination reflect the criteria for a 10 percent evaluation, but no greater.  As previously discussed, it seems that the August 2010 VA examiner may have meant to communicate the same range of METs results as the March 2012 VA examiner, but, simply misstated the criteria by opining that the Veteran's METs range was from 7 to 10, rather than greater than 7 but not greater than 10.  Regardless, as previously discussed, when taken at face value, the August 2010 VA examination warrants a 30 percent rating, while the March 2012 VA examination and other evidence for this time period warrants no more than a 10 percent rating.

The Board notes that the Veteran has submitted private treatment records for his heart condition, however, these date back to 2008 and are not within the appellate period.  As a result, their findings are less probative in determining the Veteran's evaluation.

The Board has considered whether this matter should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) for this period.  As previously discussed, such consideration is in accordance with the decision in  Thun v. Peake.

In the case at hand, the record reflects that the manifestations of the Veteran's CAD during this period are not in excess of those contemplated by the schedular criteria and there is no indication that the average industrial impairment from the disability would be in excess of those contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not warranted.


V.  Increased Rating for Posttraumatic Stress Disorder

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Veteran's PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

According to the DSM-IV, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).


Factual Background

Currently the Veteran is rated at 30 percent from December 22, 2009 to May 15, 2011; 50 percent from May 16, 2011 to March 7, 2012; and 70 percent from March 8, 2012.  For the reasons explained below, the Board finds that the Veteran should be rated as follows: 30 percent from December 22, 2009 to May 15, 2011; 50 percent from May 16, 2011 to November 3, 2011; and 70 percent from November 4, 2011.

By way of background, the Veteran was originally denied service connection for PTSD in an August 1999 rating decision.  He was later granted service connection in a May 2010 rating decision, with a 30 percent evaluation effective December 22, 2009, the date of his claim to reopen.  

Period from December 22, 2009 to May 15, 2011

VA treatment records indicate that VA psychiatrist Dr. J.D. summarized the Veteran's PTSD symptoms in a January 2010 report.  Dr. J.D. noted the following symptoms: hyperstartle, hypervigilance, no trust, avoiding war news, having triggered memories if he goes hunting.

At the time of his December 2009 claim to reopen, the Veteran was afforded a May 2010 VA PTSD examination.  The Veteran was oriented to time and place; denied any suicidal attempts, urges, or plans; maintained minimal personal hygiene; experienced hypersomnia; some panic attacks, only 3 to 4 times per year as long as he avoids busy places such as the grocery store; experiences bouts of depression for 1 to 2 days at a time about once a week; low interest in activity; sleep much during the day; high irritability, outbursts of anger, and sometimes verbal aggression; unpleasant dreams about once or twice a week and difficulty returning to sleep; intruding recollections once or twice a month; dissociative flashbacks about once or twice a month; severe physiological reactivity with triggered memories; strong avoidance of places, people, or activities that might cause recollection; marked diminished interest in significant activities; experiences a feeling of detachment from others much of the time; mild concentration problems; considerable guilt over his actions while in service.  The Veteran had a GAF score of 60.  The examiner concluded that the Veteran's PTSD "results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, due to such symptoms as depressed mood, anxiety, suspiciousness, and high irritability."

The Veteran had another treatment session with Dr. J.D. in August 2010.  Dr. J.D. assigned a GAF score of 65, noted that he was sleeping pretty well with 2 to 3 nightmares per week, mood was euthymic and thoughts coherent with no suicidal ideation and good judgment.  

When viewed in concert with the other evidence of record during this time period, including the Veteran's lay statements, the preponderance of evidence supports an evaluation of 30 percent in accordance with DC 9411.  The Veteran exhibited symptoms of depressed mood, anxiety, panic attacks less often than weekly, and chronic sleep impairment.  These symptoms are consistent with the criteria of a 30 percent evaluation.  In addition, the May 2010 VA examiner's conclusion regarding the Veterans occupational and social impairment, quoted above, is consistent with a  30 percent evaluation.  The Veteran's GAF scores of 60 and 65 are indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  These findings are also consistent with a 30 percent evaluation.

The Board notes that the Veteran has some symptoms consistent with a higher rating, including irritability and difficulty with relationships.   However, the overall disability picture for this time period more closely represents a 30 percent evaluation.

With respect to this time period, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1), in accordance with Thun v. Peake.  

The manifestations of the Veteran's PTSD during this period are not in excess of those contemplated by the schedular criteria and there is no indication that the average industrial impairment from the disability would be in excess of those contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not warranted.

Period from May 16, 2011 to November 3, 2011

The Veteran was afforded another VA examination in May 2011.  The Veteran had no instances of violence, although had increasing irritability acted out against animals; passive thoughts of suicide, but no actual attempts; cooperative attitude; adequate validity, with some vagueness and incongruence between a generally cheerful manner and his description of symptoms; full affect; no impairment of thought process or communication; no hallucinations; no persistent delusions, despite having some distrust of the government; no inappropriate behavior; adequate personal hygiene; oriented to place and time; no memory loss; occasionally obscure speech; no obsessive-compulsive rituals; no spontaneous panic attacks; irritability; sleep impairment 2 to 3 times a week; unpleasant dreams 1 to 2 times a week; denies intrusive recollections or flashbacks; triggered memories 1 to 2 times per week; avoidance symptoms the same over the past 10 years; diminished interest in many activities; feeling severe detachment most of the time; close relationships with only 2 to 3 people; trouble with concentration about 50 % of the time; and hypervigilance.  The Veteran had a GAF score of 57.  The examiner concluded that the Veteran's symptoms resulted in "occupational and social impairment with reduced reliability and productivity due to Mental Disorder signs and symptoms."

The symptoms reported at the May 2011 examination, when viewed in light of the other evidence of record, supports a 50 percent evaluation.  Symptoms consistent with this rating include disturbances of motivation and mood, difficulty in maintaining and establishing relationships, and difficulty with concentration.  The Veteran's GAF score of 57 during this time period is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  These symptoms are consistent with the criteria for a 50 percent evaluation.  In addition, the May 2011 examiner's conclusion regarding the Veteran's occupational and social impairment is consistent with a 50 percent evaluation.  

Again, the Board notes that the Veteran has some symptoms consistent with a higher evaluation, specifically irritability, however, the overall disability picture for this time period more closely represents a 50 percent evaluation.  During this time period the Veteran did not have the vast majority of symptoms consistent with a higher rating, including suicidal ideation, obsessional rituals, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression, spatial disorientation, neglect of personal appearance and hygiene, or difficulty adapting to stressful circumstances.  As a result, a 50 percent evaluation is appropriate.

With respect to this time period, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1), in accordance with Thun v. Peake.  

The manifestations of the Veteran's PTSD during this period are not in excess of those contemplated by the schedular criteria and there is no indication that the average industrial impairment from the disability would be in excess of those contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not warranted.

Period from November 4, 2011

In November 2011 the Veteran had another treatment session with Dr. J.D.  During this session, a psychiatric/psychological impairment questionnaire was completed.  This resulted in the following findings: deficiencies in family relations; obsessional rituals which interfere with routine activities; intermittent inability to perform activities of daily living; deficiencies in mood; difficulty in adapting to stressful circumstances; intrusive recollections of a traumatic experience; deficiencies in work or school; depression affecting the ability to function independently, appropriately, and effectively; unprovoked hostility and irritability; and inability to establish and maintain effective relationships.  The examiner noted mild limitation in the following areas: ability to maintain attention and concentration for extended periods; the ability to complete a normal workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods.  The Veteran was found be moderately limited in the following areas: the ability to work in coordination with or proximity to others without being distracted by them; the ability to accept instructions and respond appropriately to criticism from supervisors.  The Veteran was found to be markedly limited in the following areas: the ability to interact appropriately with the general public; the ability to get along with co-workers or peers without distracting them or exhibiting behavioral extremes.  Other symptoms noted were that the Veteran was easily irritated and easily startled and struggled working with others.

The Veteran's most recent VA examination was in March 2012.  The examiner noted the following symptoms with respect to re-experiencing the traumatic events: recurrent and distressing recollections of the event; recurrent distressing dreams; intense psychological distress at exposure to internal or external cues; physiological reactivity on exposure to internal or external cues.  Regarding avoidance: efforts to avoid thoughts, feelings or conversations associated with the trauma; efforts to avoid activities, places or people that arouse recollections of the trauma; feeling of detachment or estrangement from others; restricted range of affect.  Additional symptoms included: difficulty falling or staying asleep; irritability or outbursts of anger; hypervigilance; depressed mood; anxiety; mild memory loss, such as forgetting names, directions or recent events; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; persistent avoidance; hyperarousal; and difficulty concentrating.  The Veteran had a GAF score of 55.  The examiner concluded that the Veteran's symptoms resulted in "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood." 

The Veteran had a private examination with Dr. F.B. in June 2012.  At this examination the Veteran reported symptoms of anxiety, insomnia, suicidal ideation, anhedonia, inattention, lethargy, emotional lability, memory lapses, panic attacks, and withdrawal from daily activities and social isolation.  In addition, the examiner reported intrusive and distressing memories, nightmares, cold sweats during sleep, avoidance of people and places, hyperarousal and hypersensitivity including startle effect and jumping at loud noises.  The examiner concluded that the Veteran "cannot concentrate, and he exhibits poor memory and attention....experiences psychological symptoms and medical issues that affect his daily mobility....suffers from deficits that impair his daily functioning."  A psychiatric/psychological impairment questionnaire was completed as well.  Symptoms noted on the questionnaire include: memory loss for names of close relatives, own occupation, or own name; deficiencies in family relations; persistent danger of hurting self or others; deficiencies in work or school; depression affecting the ability to function independently, appropriately, and effectively; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living; deficiencies in mood; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; deficiencies in judgment; and suicidal ideation.  

The June 2012 examiner noted marked limitation in the following areas: the ability to remember locations and work-like procedures; the ability to perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerance; the ability to sustain ordinary routine without supervision; ability to work in coordination with or proximity to others without being distracted by them; the ability to complete a normal workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods; the ability to interact appropriately with the general public; the ability to accept instructions and respond appropriately to criticism from supervisors; the ability to get along with co-workers or peers without distracting them or exhibiting behavioral extremes; the ability to maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness; the ability to respond appropriately to changes in the work setting; the ability to be aware of normal hazards and take appropriate precautions; the ability to travel to unfamiliar places or use public transportation; the ability to set realistic goals or make plans independently.

Beginning with the Veteran's November 2011 treatment session with Dr. J.D., the preponderance of the evidence supports an evaluation of 70 percent.  Beginning with that session, the Veteran has exhibited such symptoms as obsessional rituals, impaired impulse control, suicidal ideation, inability to establish and maintain effective relationships, deficiencies in judgment, difficulty in adapting to stressful situations, and occupational and social impairment with deficiencies in work, family relations, judgment, thinking, or mood.  In addition, the March 2012 VA examiner's conclusion with respect to the Veteran's occupational and social impairment is consistent with a 70 percent evaluation.  

As will be discussed in the Remand portion, while the evidence supports that 70 percent evaluation is warranted, the Veteran's June 2012 private examination suggests a potential worsening in the Veteran's condition since his most recent March 2012 VA examination.  As a result, the Board finds that a 70 percent evaluation for this time period is warranted and a new examination is necessary to determine if the Veteran's symptoms pursuant to his PTSD meet the criteria for a rating in excess of 70 percent.



ORDER

Entitlement to an initial rating for diabetes mellitus, type II, in excess of 20 percent is denied.

Entitlement to an initial rating for ischemic heart disease/coronary artery disease, status post myocardial infarction, in excess of 30 percent, and a restoration of a 30 percent rating from March 9, 2012, is denied.

Entitlement to an initial rating in excess of 30 percent for PTSD, from December 22, 2009 to May 15, 2011, and a rating in excess of 50 percent for PTSD from May 16, 2011, to November 3, 2011, is denied.

Entitlement to an increased rating of 70 percent for PTSD from November 4, 2011 to March 7, 2012, is granted.


REMAND

After having carefully considered the matter of an increased rating in excess of 70 percent from November 4, 2011 and entitlement to a TDIU, the Board believes the Veteran's claims must be remanded for further development.  

As noted in the decision portion, the Veteran's June 2012 private examination by Dr. F.B. raises the possibility of a potential worsening of the Veteran's symptoms associated with PTSD since his most recent March 2012 VA examination.  As a result, the Board finds that a new VA examination is necessary in order to accurately ascertain the current manifestations of the Veteran's PTSD.  

The Board finds that the results of the new VA examination are highly probative to the determination of the Veteran's claim for TDIU.  For this reason, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  As a result, a decision cannot be made on the Veteran's TDIU claim at this time.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any additional medical treatment he has received for his PTSD.  Take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current level of severity of his PTSD. The claims folder (including relevant Virtual VA and VBMS records) and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all protocols for rating PTSD.  A multi-axial diagnosis must be rendered, and a Global Assessment of Functioning (GAF) score must be assigned.  The examiner must describe this GAF score in terms of social and occupational impairment.  All opinions must be supported by a complete rationale in a typewritten report.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel. See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will readjudicate the issues of entitlement to a rating in excess of 70 percent for PTSD from November 4, 2011 and entitlement to a TDIU.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


